Citation Nr: 0025142	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-14 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pain. 

2.  Entitlement to service connection for residuals of a 
right hand injury.

3.  Entitlement to service connection for a bilateral leg 
disability.  

4.  Entitlement to service connection for osteoarthritis of 
the right elbow.

5.  Entitlement to service connection for stomach problems.  

6.  Entitlement to service connection for unilateral hearing 
loss of the right ear.  

7.  Entitlement to service connection for headaches, claimed 
as residuals of a head injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from March 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Denver, Colorado 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999.  

Per the veteran's request, a personal hearing scheduled for 
him on April 3, 1997 was canceled.  

In October 1997, service connection was granted for hearing 
loss in the left ear, and a zero, or noncompensable 
evaluation, was assigned.  In a notice of disagreement, dated 
in November 1997, the veteran indicated that he wanted a 
compensable evaluation for left ear hearing loss.  In May 
1998, the RO issued a Statement of the Case with an enclosure 
letter regarding the veteran's appellate rights.  The veteran 
did not thereafter submit argument concerning his service-
connected left ear. 

The issues of entitlement to service connection for 
unilateral hearing loss in the right ear and for headaches, 
claimed as residuals of a head injury, are discussed in the 
decision below, and in the remand that follows this decision.  


FINDINGS OF FACT

1.  Competent evidence that the veteran has current multiple 
joint pain from incidents in service has not been presented.

2.  Competent evidence that the veteran has current residuals 
of a right hand injury sustained in service has not been 
presented.  

3.  Competent evidence that the veteran incurred a bilateral 
leg disability in service, or that he has a currently 
existing bilateral leg disability, has not been presented.  

4.  Competent evidence that current osteoarthritis of the 
right elbow is of service origin has not been presented.  

5.  Competent evidence that the veteran has current stomach 
problems related to service has not been presented.  

6.  The claim of entitlement to service connection for 
unilateral hearing loss in the right ear is supported by 
cognizable evidence showing that the claim is plausible.

7.  The claim of entitlement to service connection for 
headaches, claimed as residuals of a head injury, is 
supported by cognizable evidence showing that the claim is 
plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for multiple joint pain 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).

2.  The claim for service connection for residuals of a right 
hand injury is not well grounded.  38 U.S.C.A. § 5107(a).

3.  The claim for service connection for a bilateral leg 
disability is not well grounded.  38 U.S.C.A. § 5107(a).  

4.  The claim for service connection for osteoarthritis of 
the right elbow is not well grounded.  38 U.S.C.A. § 5107(a).  

5.  The claim for service connection stomach problems is not 
well grounded.  38 U.S.C.A. § 5107(a).  

6.  The claim for service connection for unilateral hearing 
loss of the right ear is well grounded.  38 U.S.C.A. 
§ 5107(a); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

7. The claim of entitlement to service connection for 
headaches, claimed as residuals of a head injury,  is well 
grounded.  38 U.S.C.A. § 5107(a); Savage and Caluza v. Brown, 
both supra.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claims are well-
grounded; that is, claims which are plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1999).

Where a veteran served 90 days or more during a period of war 
or in peacetime after December 1946, and arthritis and other 
organic diseases of the nervous system, including 
sensorineural hearing loss, become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1999).


Multiple Joint Pain

Service medical records reveal that upon service entrance in 
December 1970, the veteran noted a history of cramps in his 
legs, lameness, back trouble and foot trouble.  The 
corresponding report of medical examination revealed that the 
veteran was clinically evaluated as normal in all areas.  In 
February 1973, the veteran was seen for flu syndrome, wherein 
he had aches all over, and he was weak and tired.  In April 
1973, the veteran was seen for leg and back ache, and it was 
noted that he was tired all of the time.  The impression was 
viral upper respiratory infection.  In November 1974, the 
veteran complained of having pain in his neck and shoulder.  
On a January 1975 report of medical history, the veteran gave 
a history of having swollen or painful joints and cramps in 
his legs.  

In a January 1975 corresponding examination report, there was 
a notation of swollen and painful joints which the examiner 
said referred to "aching joints, some swelling:  of both 
hands, and that the veteran had a long history of trauma 
secondary to his job.  It was noted that the veteran was 
never evaluated.

An April 1996 VA outpatient treatment record reveals that the 
veteran complained of pain throughout the shoulders, lower 
back and right elbow since last July.  The remainder of the 
history revealed that the veteran had electric shock and was 
observed for the same at a hospital.  The diagnostic 
impression included status post electric shock accident in 
April 1995.  

A May 8, 1996 VA outpatient treatment record reveals that the 
veteran complained of muscle spasms in the neck and back.  
The veteran experienced fatigue and lightheadedness.  He had 
back spasms, and his hand fell asleep.  It was  noted that he 
had fallen eight feet on his back and hand in July 1995.  
Objective findings revealed that the neck had adequate range 
of motion.  The arms with passive range of motion showed 
effusion.  Passive range of motion of the back showed 
effusion.  The assessment was "? cervical strain."  

On May 15, 1996, the veteran was seen at VA for history of 
muscle spasm and other problems.  The assessment included 
subacromial tenderness of the right shoulder.  It was also 
noted that the veteran had x-rays done of the cervical spine 
and thoracic spine.  

At VA examination on September 27, 1996, the veteran, in 
addition to describing hand pain, also complained of painful 
swollen wrists, elbows, shoulders and both hips and knees.  
He noticed this (the painful joints) in about 1972.  When he 
was in Korea in 1974, it seemed to be worse.  Now the left 
shoulder, the left elbow, the right and left wrists, knees 
and ankles were hurting him badly.  The hips were painful on 
an "on and off" basis.  The hips locked, and the pain 
increased with cold weather.  

The Board notes that a report of physical examination for the 
right hand and right elbow are presented separately in the 
sections below.  It is also noted here that the veteran is 
service-connected for a left shoulder disability, and that, 
for the most part, the physical constraints that go along 
with that disability are not discussed on this appeal.  

Otherwise, physical examination revealed that the right and 
left wrist did not show any swelling, tenderness, deformities 
or pain on range of motion.  Range of motion studies were 
performed (but are not reported here).  The right and left 
hips showed no tenderness, no fasciculations, no atrophy.  
There was some pain on motion bilaterally.  The range of 
right hip motion was 0 to 116 degrees of extension to flexion 
with the knee flexed.  There was normal abduction and 
adduction, and the Patrick's sign was negative.  The range of 
left hip motion was 0 to 90 degrees of extension to flexion 
with the knee flexed.  Abduction was 30 degrees with pain, 
and adduction was zero.  The Patrick's sign was somewhat 
positive on the left.  The right knee circumference was 38.5 
centimeters and the left knee was 39 centimeters.  Range of 
motion of the right knee with some pain was possible.  The 
ligaments were stable, and the strength was normal.  The left 
knee showed no pain on range of motion.  The ligaments were 
stable and the strength was normal.  The calf circumference 
on the right and left was 38 centimeters.  Homans sign was 
negative bilaterally.  The right and left ankles showed no 
tenderness, no swelling, no deformity, and no erythema, no 
pain on motion.  For the nervous system, motor status 
revealed that there was no focal weakness elicited.  Deep 
tendon reflexes were 1+ equal in both biceps jerks, triceps 
jerks, knee jerks and ankle jerks.  Plantars were downgoing.  
Sensory examination was intact.  Cranial nerves II through 
XII appeared to be normal.  

In the diagnoses section, the examiner included:  

Swollen painful joints:  Knees, ankles, left elbow, 
right and left wrist with insufficient clinical evidence 
at present to warrant a diagnosis of any acute or 
chronic disorder or residual thereof.  

X-rays of the wrists were normal.  X-rays of the hips were 
normal.  X-rays of the knees showed that aside from small 
bone island in the proximal tibias bilaterally, knees were 
normal.  X-rays of the shoulders were normal.  

The Board has reviewed the evidence pertinent to this claim 
and determines that the veteran has not submitted a well 
grounded claim for service connection for multiple joint 
pain.  The veteran gave a history of leg cramps and back 
trouble upon service entrance, but no further joint pain 
problems were noted in service.  He had achiness when he had 
the flu in February 1973, but musculoskeletal joint pain 
otherwise unassociated with the flu was not noted.  At that 
time of service separation, the veteran again indicated that 
he had swollen, painful, and aching joints.  The examiner 
noted that the veteran had never been evaluated.  No defect 
was noted.  

The veteran currently has swollen painful joints, but no 
diagnosis to go along with that observation.  According to 
the report of VA examination in September 1996, there is no 
indication that the veteran's current symptoms of swollen 
painful joints are of an acute or chronic disorder, or 
residuals of any incident incurred during service.  In 
addition to there being no current diagnosis, there is also 
no evidence which shows a nexus between the current painful 
joint symptoms and the occurrences complained of by the 
veteran in service.  Accordingly, the claim is not well 
grounded and must be denied.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285-86 (1999); see also Epps v. Brown, 
Grottveit v. Brown, and Caluza v. Brown, all supra (there 
must be evidence of a nexus or relationship between the in-
service injury or disease and the current disorder).


Right Hand

Service medical records reveal that in February 1975, the 
veteran injured his thumb.  He traumatized the thumb on his 
right hand after a door slammed on the thumb.  The x-ray 
revealed no fracture, and the impression was muscle trauma.  
On separation examination in February 1975, it was noted that 
the veteran had swelling to both hands due to trauma, no 
treatment was sought, and he was asymptomatic at the present. 

At VA examination on September 27, 1996, the veteran reported 
that he sustained a right hand injury during military 
service.  The veteran described that, twice, a door slammed 
on his hand while he was working with heavy equipment.  The 
pain in the right hand was increased during cold weather and 
sometimes the grip strength was decreased because of pain.  
"It got really bad in Korea in March 1974 to March 1975."  

Physical examination revealed that the right and left hand 
showed no swelling, no tenderness, no erythema, no pain on 
motion.  Grip strength was normal bilaterally.  The finger 
joints had normal range of motion bilaterally.  Finger 
opposition with the thumb and all the fingers in the right 
hand and left hand was normal.  Sensation was intact.  In the 
diagnoses section, the examiner included:  Right hand:  
History of injury, with insufficient clinical evidence at 
present to warrant a diagnosis of any acute or chronic 
disorder or residual thereof.  Corresponding x-rays of both 
hands were normal. 

The veteran has not presented a well grounded claim for 
residual of the right hand injury he received in service 
because there is no current evidence, other than the 
veteran's history, to indicate that he has had chronic 
residuals from the inservice injury.  He injured his hand in 
1975, and more than twenty years later, at examination in 
September 1996, his right hand appeared normal on x-ray.  
Physical examination also revealed no abnormality, in that 
there was no swelling, no pain, no tenderness noted, and 
other observations of the hand were normal.  There is no 
current disability regarding the right hand for which the 
veteran could receive service connection.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, such as in this veteran's case, there can 
be no valid claim.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  Accordingly, 
based on the evidence of record, the Board finds that the 
veteran's claim is not well grounded.


Bilateral Leg

Upon service entrance in December 1970, the veteran noted 
that he had a history of cramps in his legs.  The 
corresponding report of medical examination revealed that the 
veteran was clinically evaluated as normal in all areas.  The 
remainder of the service medical records are negative for 
complaints of or treatment for a bilateral leg disorder.  In 
a January 1975 report of medical history, the veteran again 
noted that he had leg cramps.  

The veteran was evaluated post-service at a VA examination in 
September 1996.  At that time, the veteran complained of a 
bilateral leg problem.  The veteran noted the problem early 
in 1970.  He reported that prior to the military service, he 
was hit by a truck while riding a bicycle.  He did not have 
any fracture.  The veteran noted that he had pain for about 
two months and then it subsided.  In the early 1980's it (the 
pain) started again, and was in his ankle.  The veteran 
stated that if he stepped on a pebble the wrong way, it was 
difficult for him to walk.  It also hurt "really bad."  
Physical examination revealed that the right and left ankles 
showed no tenderness, no swelling, no deformity, and no 
erythema, no pain on motion.  Physical examination of the 
knees revealed that the right knee had pain on motion and 
that the left knee showed no pain on motion.  The ligaments 
were stable and the strength was normal, bilaterally.  

The examiner's diagnosis with regard to bilateral leg was:  
Pain with insufficient clinical evidence at present to 
warrant a diagnosis of any acute or chronic disorder or 
residual thereof.  In a corresponding VA x-ray report, it was 
noted that, aside from small bone island in both proximal 
tibia, two views of both legs were normal.  

Service connection for a bilateral leg disability is not 
warranted in the veteran's case because the veteran's claim 
for the same is not well grounded.  While the veteran has 
presented lay evidence to the effect that he was hit by a 
truck prior to service entrance, and that he suffered 
residuals during the 1970's and 1980's, the report of VA 
examination dated September 1996 discloses no residual 
disability tied to the alleged injury, or to any injury to 
the legs in service.  That is, the veteran complained of 
bilateral foot pain at the VA examination in September 1996, 
but, again, the examiner noted that with that pain, there was 
insufficient clinical evidence to warrant a diagnosis of any 
acute or chronic disorder or residual thereof.  As previously 
noted, in order to show that a claim is valid, a claimant 
must submit competent evidence showing that the purported 
disability exists.  See Brammer and Rabideau, both supra; see 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit v. Brown, 5 Vet. App. at 93, in which the Court 
held that a veteran does not meet his burden of presenting 
evidence of a well-grounded claim where the determinative 
issues involves a question of medical diagnosis and the 
veteran only presents lay evidence by persons not competent 
to offer medical opinions.  Thus, the Board finds that the 
veteran's lay evidence that he has current residuals of a 
bilateral leg disability is not competent evidence.  
Therefore, in the absence of competent evidence of a 
presently existing disability of either leg, which can be 
related to service, there is no plausible claim.  See 
Sanchez-Benitez and Caluza, both supra.  Accordingly, the 
claim must be denied as not well grounded.  


Right Elbow

Service medical records reveal that the veteran had no 
complaints of or treatment for right elbow problems in 
service.  Upon service separation examination in March 1975, 
the veteran was clinically evaluated as normal for the spine 
and other musculoskeletal areas.  The examiner at that time 
made several notations regarding other occurrences and 
problems in service, but no mention was made regarding the 
right elbow.  

An April 1996 VA outpatient treatment record reveals that the 
veteran complained of having pain in the bone chip of his 
right elbow since last July.  A diagnosis specific to this 
complaint was not included in the report.  

At VA examination on September 27, 1996, the veteran 
complained of having pain in his elbows.  As mentioned 
earlier this complaint was also stated with regard to having 
painful joints.  Physical examination revealed that the right 
and left elbows showed no tenderness, no swelling, no 
deformities, and no erythema.  There was no pain on range of 
motion, and there was normal forearm pronation and 
supination.  In the diagnoses section, the examiner included:  
Right elbow:  Osteoarthritis, no limitation of motion.  

It is noted that two views of both elbows were taken, and x-
rays revealed that the left elbow was normal.  Although not 
stated, it is presumed that the remainder of the impression 
referred to the right elbow, since the left elbow was normal.  
The remainder of the impression indicated that small 
osteophyte had been formed anterior at the proximal ulna and 
enthesopathy had begun in the posterior ulna.  The (right) 
elbow was otherwise normal.  

The veteran's claim for service connection for osteoarthritis 
of the right elbow is not well grounded as there is no 
indication that the veteran had arthritis of the right elbow 
in service or within the one year presumptive period allowed 
by regulation.  See 38 C.F.R. §§ 3.307, 3.309.  Additionally, 
even though the VA examiner in September 1996 diagnosed 
osteoarthritis of the right elbow, the same was not shown to 
have had its onset in service or by March 1976.  Accordingly, 
the claim is not well grounded  See Epps v. Brown, Grottveit 
v. Brown, both supra; see also Caluza v. Brown, supra. 




Stomach Problems

Service medical records reveal that in June 1972, the veteran 
was seen for a sick call due to stomach cramps and nausea for 
one day.  The impression was gastroenteritis.  In August 
1974, the veteran was seen for complaints of abdominal pain 
with bloody stools and diarrhea.  The impression was 
gastroenteritis, etiology unknown.  No mention was made of 
either occurrence upon service separation examinations in 
January 1975 and March 1975.  

An April 1996 VA outpatient treatment record reveals that the 
veteran was seen for headaches, and that he reported that he 
had gastritis around the time of onset of headache.  The 
diagnostic impression included a questionable diagnosis of 
gastritis "gastritis ?" and also reference to alcohol and 
peptic ulcer disease, "ETOH?...PUD ?" 

On September 27, 1996, the veteran underwent VA examination.  
At that time he reported a history of having had some 
abdominal pain for which he was placed on medication.  The 
veteran denied any passage of black stools or blood in the 
stools.  The examiner noted that the last time the veteran 
had the problem was sometime [o]n September 16.  He sometime 
had difficulty when he ate spicy or greasy food.  

The examiner's diagnosis regarding the stomach was that there 
was pain, with insufficient clinical evidence at present to 
warrant a diagnosis of any acute or chronic disorder or 
residual thereof.  An October 1996 upper gastrointestinal 
series report was attached.  It revealed normal findings.  No 
gastroesophageal reflux was identified during the two minutes 
of dedicated observations.  The examiner later included in 
the diagnosis that there was a normal gastrointestinal x-ray.

While the record clearly shows that the veteran had 
gastroenteritis in service, and complaints of the same seen 
post service in April 1996, there is no link between the two 
episodes which occurred 20 years apart.  Plus, upon further 
examination of the veteran's current complaints of abdominal 
pain, an upper gastrointestinal series showed that the 
veteran was normal in pertinent part.  The claim is therefore 
not well grounded as the medical evidence fails to show that 
the veteran has a current abdominal disability associated 
with an inservice inccurence of gastroenteritis.  See 
Sanchez-Benitez v. West, supra, and Epps v. Brown, Grottveit 
v. Brown, Caluza v. Brown, all supra (there must be evidence 
of a nexus or relationship between the in-service injury or 
disease and the current disorder).  


Right Ear Hearing Loss

Service medical records reveal that at the service entrance 
examination in December 1970, right ear hearing acuity was 
noted to be zero for all thresholds including 1000, 2000, 
3000, 4000, and 6000 Hertz.  Upon medical examination dated 
January 1975, which was conducted for the purpose of 
separation from service, Bell tone ANSI testing revealed:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
25
15
LEFT
n/a
n/a
n/a
n/a
n/a

The examiner referred by history that the veteran had been 
exposed to noise on a flight line from 1972.

At the time of a second separation examination performed in 
March 1975, the Bell tone ANSI testing revealed:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
n/a
n/a
n/a
n/a
n/a

The examiner documented that the veteran had mild high 
frequency hearing loss, bilateral, noted since 1971; 
stabilized.

On August 29, 1996, the veteran as seen at VA for other 
problems, but at that time he reported that his "hearing was 
going fast."  There was no corresponding diagnosis regarding 
hearing loss.  

On September 18, 1996, the veteran underwent an audiology 
examination.  On the case history form, the veteran indicated 
that he had had gradual hearing loss for a duration of 24 
years.  He stated that he had no bilateral ear pain, and had 
had no ear surgery.  Regarding noise exposure, the veteran 
indicated that he had been exposed to noise in the military 
when he worked on a flight line and as a fire equipment 
specialist.  He described his hearing problem as having to 
have other speakers repeat themselves.  On the corresponding 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
XX
35
30
35
35
LEFT
XX
n/a
n/a
n/a
n/a

The average was 34 Hertz for the right ear and 41 Hertz for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 96 in the left 
ear.  In the remarks section, the examiner noted that there 
was mild loss in the right ear.  

April 1997 private medical records show that the veteran 
underwent an audiology examination at that time.  It was an 
initial visit and the veteran was seen for evaluation of his 
ears and hearing.  The examiner wrote that the purpose of the 
veteran's visit was to establish service connection for 
bilateral hearing loss.  The examiner referred to a letter 
from the veteran's representative which indicated that the 
veteran had a separation examination in January 1975 and that 
there was significant sensorineural hearing loss in the 
veteran's left ear at that time.  The examiner did not make 
any specific comments with regard to right ear hearing loss 
and what was shown on the January 1975 in service 
examination.  The examiner noted that the veteran felt that 
he had increased difficulty in hearing and understanding 
normal conversation.  He specifically mentioned difficulty in 
noise competitive situations such as meetings, while driving 
the car, and if the television was playing.  He did not 
describe ear pain or otic drainage, vertigo or 
disequilibrium.  

Examination revealed that there was widely patent and 
uninfected normal auditory canals.  The examiner stated that 
the "TMS" were normal in appearance, placement and mobility 
to pneumatic and microscopic examination.  Specifically, 
there was no tympanosclerosis, thickening of the ear drums, 
or serous macular edema fluid.  Eyes, pupillary responses 
were normal, and the nose, inadequately patent although 
congested nasal airway was present.  Audiometrics showed a 
bilateral permanent sensorineural hearing loss with maximal 
dec. of 45 and 50 decibels at 3 and 4,000 Hertz, 
respectively.  "Normal TMS" were recorded.  The impression 
was:  Hearing loss, bilateral, moderately severe, permanent.  
It was noted that the degree and type of his hearing loss was 
permanent and did require bilateral amplification.  The 
indicated audiogram was attached to the medical report.  

In a June 1997 letter, a VA clinical audiologist provided an 
opinion regarding left ear hearing loss.  No mention was made 
with regard to hearing loss for the right ear.  

In addition to the laws and regulations provided at the 
beginning of this decision, the specific regulations for the 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(1999).  The Court has held that, a claimant may establish 
direct service connection for hearing loss if evidence shows 
that a hearing loss is causally related to an injury or 
disease incurred during active service.  Hensley v. Brown, 5 
Vet. App. 155, 164 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
See also Hensley v. Brown, 5 Vet. App. at 157 (noting that 
"the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss").

In analyzing the evidence presented for purposes of 
determining well-groundedness, the Board notes that the 
veteran has presented evidence of a current right ear hearing 
loss disability, within applicable VA standards, as per the 
September 1996 VA audiological examination.  As to the 
question of incurrence, there is both medical and lay 
evidence that the veteran was exposed to loud noises and that 
he was found to have some degree of right ear hearing loss in 
service, as per the January 1975 audiometer testing.  In 
addition, with respect to the nexus requirement, there is 
medical evidence indicating that the veteran's right ear 
hearing loss, as noted on a January 1975 separation report, 
was later identified on a March 1975 separation report as 
(bilateral) mild high frequency sensorineural hearing loss, 
although the later dated separation examination indicated 
that the condition had stabilized.  Further, the veteran has 
offered lay evidence that an observable decrease in his 
hearing in the right ear was present after service and has 
continued in years thereafter, all of which must be presumed 
as true pursuant to Robinette v. Brown, supra.  Thus, in 
light of the notation of (bilateral) mild high frequency 
sensorineural hearing loss during service, the service 
medical records indicating a nexus between the veteran in-
service noise exposure and his right ear hearing loss at the 
time of his separation from service, and the lay evidence of 
continuing symptoms of decreased hearing in the right ear 
post service, the Board determines that both medical and lay 
evidence are sufficient to render the claim for right ear 
hearing loss well grounded.  38 U.S.C.A. § 5107(a); Savage v. 
Gober, supra.


Residuals of Head Injury

In addition to the law and regulations set forth above, it is 
noted that in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  The Court issued a decision holding that 
VA cannot assist a claimant in developing a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  As 
discussed below, the Board finds the veteran's claim for 
entitlement to service connection for headaches, claimed as 
residuals of a head injury, to be well grounded.  In order to 
fulfill its duty to assist the veteran, the Remand which 
follows is in order.  

The evidence that makes this claim well grounded is included 
in the service medical records, and VA examination report of 
September 1996.  The VA examiner in September 1996 rendered a 
diagnosis of history of head injury, with chronic headaches, 
and this evidence satisfies the first requirement for a well 
grounded claim, that of a current disability.  See Caluza, 
supra.  

The veteran in this case is able to establish the second and 
third Epps and Caluza, both supra, elements of a well 
grounded claim (incurrence and nexus evidence) under 
38 C.F.R. § 3.303(b) (1999).  Therein, the second and third 
elements are satisfied by (1) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (2) evidence showing post-service continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97(1997).  

Here, service medical records reveal that in December 1974, 
the veteran fainted and fell and hit his head after receiving 
a penicillin shot.  There was no apparent injury, however, 
one month later in January 1975, the veteran reported having 
frequent or severe headaches, and a head injury.  This is 
evidence that the condition was "noted" during service.  
Id.  

The evidence showing post-service continuity of 
symptomatology is in the 1996 medical records where the 
veteran was treated several times at VA for migraine type 
headaches.  On May 24, 1996, the veteran underwent VA 
magnetic resonance imaging (MRI) of the brain.  The 
impression was very minimal white matter hyperintensity on 
recovery time (TR) weighted sequences which was nonspecific.  
Otherwise, the study was normal.  

Further, the Board accepts as credible the veteran's lay 
statements and contentions as evidence of a nexus between the 
present headache disability and the post-service 
symptomatology.  According, the veteran's claim for service 
connection for residuals of a head injury is well grounded. 


ORDER

Service connection for multiple joint pain is denied.

Service connection for residuals of a right hand injury is 
denied.

Service connection for a bilateral leg disability is denied.

Service connection for osteoarthritis of the right elbow is 
denied.

Service connection for stomach problems is denied.

Service connection for unilateral hearing loss of the right 
ear is well grounded.  To this extent only, the appeal is 
granted.

The claim of entitlement to service connection for headaches, 
claimed as residuals of a head injury is well grounded.  To 
this extent only, the appeal is granted.


REMAND

In view of the Board's determination that the veteran's 
claims of entitlement to service connection for unilateral 
hearing loss of the right ear and for headaches, claimed as 
residuals of a head injury, are well grounded, further action 
by the RO is required for consideration of merits o such 
claims, as set forth below.

With regard to the veteran's claim of unilateral hearing loss 
of the right ear, the Board notes that the audiometric 
testing completed at separation in January 1975 showed some 
degree of right ear hearing loss; and on the March 1975 
separation examination report, the examiner noted that the 
veteran has (bilateral) mild high frequency sensorineural 
hearing loss.  See Hensley v. Brown, 5 Vet. App. at 157, 164.  
Significantly, however, no medical opinion has provided 
concerning the question of whether current right ear hearing 
loss disability is related to the veteran's in-service 
history of noise exposure and the right ear hearing loss 
noted at separation.  The most recent audiological 
examination completed by the VA in September 1996, and the 
letter of June 1997, which was prepared by a VA clinical 
audiologist, offer no opinion in this regard.

As for the claim for headaches, and in addition to the 
veteran hitting his head in service in December 1974, it is 
noted that upon service entrance in December 1970, the 
veteran reported a history of having frequent or severe 
headaches.  The corresponding report of medical examination 
revealed that the veteran was clinically evaluated as normal 
in all areas.  After the veteran reported a medical history 
of having frequent or severe headaches, and a head injury, 
the examiner in a corresponding January 1975 report, noted 
that the veteran had a history of "concussion with balance 
defect" at age 1 1/2 years.  It lasted 3-4 months, no 
recurrence.  It was noted that the notation for head injury 
referred to a history of concussion at Age 1 1/2, Age 17.  On 
the separation examination in March 1975, it was noted that, 
regarding a head injury, the notation referred to slight 
concussion, which existed prior to service, and that the 
veteran denied any symptoms since.  

As indicated in the decision above, the veteran was seen at 
VA several times in 1996 for complaints of headache, and he 
underwent a MRI.  One VA outpatient treatment record in March 
1996 revealed that the veteran had a history of electric 
shock while working with welder.  In April 1996, it was noted 
that the veteran had had electric shock and was observed for 
the same at a hospital; that he had a history of migraine 
headaches since 1985; that he had gastritis around the time 
of onset of headache; that the headache was triggered by 
movement; and that he fell on July 22, 1995 while helping to 
assemble a stage.  The diagnostic impression was status post 
electric shock accident in April 1995; headaches, chronic 
recurrent.  Again, at the VA examination on September 27, 
1996, the veteran gave a history of chronic headaches noted 
since 1973.  The examiner rendered a diagnosis of:  History 
of head injury, with chronic headaches.  A copy of the May 
1996 MRI was included with this report.  

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (1999).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the above-noted claims , 
the case is REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
provide specific information concerning 
when and where he sustained the electric 
shock accident.  The RO should obtain the 
names and addresses of all medical care 
providers, and employers, who treated the 
veteran for his electric shock accident.  
After securing the necessary release(s), 
the RO should attempt to obtain these 
records and provide them to the VA 
examiner.

2.  The veteran should be afforded a VA 
examination for headaches to determine 
whether the veteran's current headache 
complaints arise from a pre-service 
disorder, an inservice injury to the head 
noted in December 1974, or a post-service 
electric shock accident reported by the 
veteran in his medical history to VA.  
The claims folder must be made available 
to the examiner for review during the 
course of the evaluation.  All indicated 
diagnostic tests should be performed.  
The examiner is asked to opine on whether 
the veteran's December 1974 head injury, 
received when he fainted and hit his 
head, is the cause of his current 
headache disability.  The examiner is 
also asked to opine on whether the 
veteran's current disability could stem 
from residuals of a concussion that 
preexisted his military service in March 
1971; and whether the veteran's current 
headache disorder resulted from the 
electric shock that he sustained 
following service separation. 

3.  The should be accorded a VA 
audiological examination to determine the 
nature, extent, and etiology of his 
current right ear hearing loss 
disability.  All necessary tests should 
be conducted, and the examiner should 
review the claims folder (to specifically 
include the service medical records, 
including the January and March 1975 
report of medical examinations, along 
with audiometric test results; the 
September 1996 VA audiological evaluation 
report; and the private audiological 
examination of April 1997).  Thereafter, 
the examiner is asked to provide an 
opinion as to whether the veteran's 
current right ear hearing loss disability 
had its onset during service.  Any and 
all opinions expressed should be 
supported by a complete rationale.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the issues of 
service connection for unilateral right 
ear hearing loss and for headaches, 
claimed as residuals of a head injury, on 
the merits.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
his representative, if any, should be furnished a 
Supplemental Statement of the Case and given the opportunity 
to respond thereto.  The Board does not intimate any opinion, 
either factual or legal, as to the ultimate disposition of 
the issues of entitlement to service connection for 
unilateral right ear hearing loss and headaches, claimed as 
residuals of a head injury.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 


